Citation Nr: 1744947	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include peripheral neuropathy and onychomycosis.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.
 
The matter was previously before the Board in May 2015 and September 2016, at which time it was remanded for further development.  It has now been returned to the Board for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Board notes that during the pendency of this appeal, the Veteran submitted an Appeal To Board Of Veterans' Appeals (VA Form 9) as to the issues of service connection for carpal tunnel syndrome of the right and left upper extremities.  As these issues have not yet been certified to the Board, they will not be addressed in this decision, but will be the subject of a future Board decision.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The preponderance of the evidence shows that a bilateral foot disability, to include peripheral neuropathy and onychomycosis, is not related to service and it did not manifest itself to a compensable degree during any applicable presumptive period.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include peripheral neuropathy and onychomycosis, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in September 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  
The Board further observes that this case was most recently remanded in September 2016 in order to obtain additional treatment records and to obtain an addendum to a March 2016 VA examination report.  Thereafter, additional VA outpatient treatment records and VA examination reports dated in November 2016 and April 2017 were associated with the Veteran's claims file.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a Veteran, service incurrence for certain enumerated diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  Included among those diseases is chloracne or other acneform diseases consistent with chloracne and early-onset peripheral neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  In order to establish service connection by presumption, based on herbicide exposure, such disease (except early-onset peripheral neuropathy) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii) (2016).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in service in order to qualify for presumptive service connection.  See 38 C.F.R. § 3.307 (a)(6)(ii) (2016).

Additionally, 38 C.F.R. § 3.307 (a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current bilateral foot disability related to active duty.  Specifically, he has described pain in his toes while going out into the field in Korea and setting up camp in rice paddies.  He further contends that the rice paddies were covered with human waste and Agent Orange and that his rain boots would leak.  He also reported that he participated in sports during active duty, and stated that although the pain was not as bad back then, he would now experience constant foot pain.

A review of the Veteran's service treatment records reveals that there is no evidence of treatment for either a bilateral foot disorder or related skin disability during his period of active service.

Following service, intermittent VA outpatient treatment records dated from 2011 to 2017 show that the Veteran was treated for bilateral foot pain that was said to be related to a diagnosis of diabetes mellitus.

A VA Formal Finding dated in November 2011 shows that it was determined that the Veteran's personnel records indicated he served as a Card Punch Operator in
Korea while assigned to the 2nd Infantry Division in 1978.  It was further concluded that while the unit to which the Veteran had been attached was listed as one of the Army units that served in areas along the DMZ in Korea, the Veteran did not serve with this unit in Korea until 1978.  Therefore, exposure to herbicides while in Korea could not be conceded.

A VA examination report dated in August 2015 shows that the Veteran was diagnosed with neuropathy, along with irregular nails and callus in both feet.  The VA examiner opined that the Veteran's bilateral foot disability was at least as likely as not incurred in or caused by service.  The rationale provided was that it was "based on patients lay statement & medical opinion TMS course & his symptoms which stated before his diagnosis as a diabetic in 2000."

In a September 2015 deferred rating decision, the AOJ determined that the August 2015 VA examination had only been a general foot examination, and that the rationale given had not been thorough and required additional information.  The AOJ also noted that peripheral neuropathy and skin examinations of both feet were needed.  

A VA examination report dated in March 2016 shows that the Veteran was afforded 
VA skin diseases and peripheral nerve conditions examination.  The same examiner performed both examinations.  The Veteran was diagnosed with onychomycosis and hyperkeratosis in the toenails, and bilateral foot neuropathy.  The examiner opined that these conditions were less likely than not incurred in or caused by service.  The rationale provided was that there was not enough evidence in the service treatment records to support the claim.  Additionally, the Veteran's re-enlistment examination in 1982 had not shown any foot or toenail conditions.  

In a November 2016 Addendum, the VA examiner reiterated that it was less likely than not that the previously and currently diagnosed bilateral foot disability, to include peripheral neuropathy and onychomycosis, was related to active service.  The examiner added that the opinion was the same as VA had not conceded Agent Orange exposure in Korea during the time frame of the Veteran's active service.

In an additional Addendum dated in April 2017, the VA examiner added that notwithstanding the statements of the Veteran, in reviewing his medical records, there was no evidence to support this claim.  Additionally, there was no evidence in the literature to support the claim that Agent Orange was used in Korea's rice fields in the late 1970's.  The examiner also noted that as for the above medical opinions being conflicting, both opinions clearly stated that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

Initially, the Board finds that although he unit to which the Veteran had been attached was listed as one of the Army units that served in areas along the DMZ in Korea, the Veteran did not serve with this unit in Korea until 1978.  As such, service connection on a presumptive basis due to exposure to Agent Orange is not warranted.  Nevertheless, service connection may still be established with proof of direct causation.

In this regard, there is no medical evidence of record to suggest that the Veteran was treated for a foot disorder during active service or for many years thereafter.  The Board has further considered the opinions of the various VA examiners and finds probative the findings as set forth in March 2016, November 2016, and April 2017.  These opinions are considered probative they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, they are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.

The Board has considered the Veteran's contentions and observes that while he is competent to report that which he experienced, he is not competent to provide a medical opinion regarding the etiology of any such disorder in this case as this is a complex medical question based on these facts.  Thus, his assertions of a connection to service are not competent nexus evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself). 

The weight of the credible evidence demonstrates that the symptoms associated with the Veteran's bilateral foot disorder are related to his diabetes mellitus for which service connection has not been established.  The bilateral foot disorder was first treated many years after service and was not caused by any incident of service, to include Agent Orange exposure.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's bilateral foot disorder was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for t a bilateral foot disability, to include peripheral neuropathy and onychomycosis; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability, to include peripheral neuropathy and onychomycosis, is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


